DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because: 
Numbers, letters, and reference characters do not measure at least 1/8 inch in height as required by 37 CFR 1.84(p)(3).
Numbering of sheets of drawings (1/5, 2/5, etc.) measure 1/8 inch in height; however, 37 CFR 1.84(t) requires that “drawing sheet numbering must be … larger than the numbers used as reference characters”; thus, 1/8 inch is an insufficient height for drawing sheet numbers.
Letters cross and mingle with lines, contrary to 37 CFR 1.84(p)(3) which states that “Numbers, letters, and reference characters … should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines.” See especially Figs. 1-2.
Fewer than all lines, numbers, and letters are “durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined… heavy enough to permit adequate reproduction” as required by 37 CFR 1.84(l).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the first set of drive transistors 10” [0049]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 10/11/2019 has been entered.
The disclosure is objected to because of the following informalities: The specification recites “the first set of drive transistors 10” in [0049], wherein reference numeral 10 does not appear in the drawings.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first pole of each drive transistor, except the target column of drive transistors, is connected to a second pole of a target drive transistor located in a different row, and the target drive transistors that are connected to the drive transistors located in a same row are different” in lines 13-15. This is misdescriptive. See Fig. 1, for example, wherein transistor M13 is not connected to a second pole of any target drive transistor. For examination 
Other pending claims are indefinite by virtue of dependency from at least one indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al (CN 101625828 A).
As recited in claim 1, Guo et al show an array substrate (see Fig. 1) (inherently) comprising a base substrate (not shown but necessarily present); and a plurality of data lines (including Sn and Sn-1, for example), and a plurality of array-distributed drive transistors (including 236T, 234T, and 232T, for example) on the base substrate (not shown but necessarily present); wherein: the plurality of array-distributed drive transistors (including 236T, 234T, and 232T, for example) comprise: a plurality of sets of transistors (including 236T, 234T, and 232T and at least one other set of transistors) in a one-to-one correspondence with the plurality of data lines (insofar as the set 236T, 234T, and 232T corresponds to Sn and the at least one other set corresponds to Sn-1), each set of transistors comprising at least two columns (see column in n and Sn-1, for example) is connected to a first pole of each target drive transistor (insofar as Sn is connected to 236T in a target column and Sn-1 is connected to a non-labeled target drive transistor in said target column) in a target column (see leftmost column in Fig. 1, for example) of drive transistors of a corresponding set of transistors (including 236T, 234T, and 232T or at least one other set of transistors), the target column of drive transistors are one column (the column including 236T, for example) of drive transistors in one set of transistors (insofar as said one set of transistors may be construed as consisting of 236T, 234T, and 232T and need not be construed as including any other transistors, and insofar as the other set of transistors may be construed as consisting of the transistors immediately below 236T, 234T, and 232T and need not be construed as including any other transistors); in each set of transistors (236T, 234T, and 232T, for example), the first pole 234S of at least one drive transistor 234T, other than the target drive transistor 236T, is connected to a second pole 236D of a target drive transistor 236T located in a different row (It is noted by the Examiner that 234T is located higher up along the Dc direction than 236T in Fig. 1, meaning that 234T and 236T are fairly construed as being located in different rows from each other.), and wherein another drive transistor (232T), other than the target drive transistor 236T, in the same row (as 234T) is connected to a drive transistor 234T which is not a target drive transistor; and the first pole 234S and the second pole 236D are respectively a source 234S and a drain 236D, or the first pole and the second pole are respectively a drain and a source (When two limitations are recited in the alternative, the claim is fully met by the presence in the prior art of one of the alternatives, even in the absence of the other alternative.).
n-1, Gn, and Gn+1, etc., for example) and a gate drive circuit (construed as necessarily included in “a plurality of driver ICs” on page 2) on the base substrate (not shown but necessarily present); and the gate drive circuit (construed as necessarily included in “a plurality of driver ICs” on page 2) is (inherently) connected to each of the plurality of gate lines (including Gn-1, Gn, and Gn+1, for example), and each gate line (including Gn-1, Gn, and Gn+1, for example) is connected to gates of drive transistors (Gn-1 is connected to 236T and to other drive transistors located at a same height as 236T in the Dc direction; Gn-2 is connected to 234T and to at least two other drive transistors located at a same height as 234T in the Dc direction; Gn-3 is understood to be connected to 232T and to at least two other drive transistors located at a same height as 232T in the Dc direction) located in a same row (wherein row refers to a given height in the Dc direction in Fig. 1).
As recited in claim 13, Guo et al show a method of driving an array substrate (see Fig. 1), the method comprising: implementing a plurality of drive cycles (insofar as drive cycles are inherent to the concept called “scan”); in each drive cycle, driving (“when the data signal writing program of the first pixel electrode is executed, the n-1th scan line Gn-1, the nth scan line Gn, and the n+1th scan line Gn+1 can be made at the same time”, see page 7), by gate drive signals output from N gate lines (wherein N=3), drive transistors connected to the N gate lines to turn on; and charging, by a data signal output from each data line through the target column of drive transistors connected to the each data line, pixel electrodes connected to the drive transistors in a turn-on state; wherein, N is the number of columns of drive transistors (236 is construed as a first column, 234 is construed as a second column, and 232 is construed as a third column) included 
As recited in claim 17, Guo et al shows that each pixel (230, for example) in the array substrate comprises three sub-pixels (236, 234, and 232), and N is equal to 3 (N=3; see appearance of each pixel in Fig. 1; see also “Each pixel 230 … includes a first sub-pixel 232, a second sub-pixel 234, and a third sub-pixel 236” on page 6).
As recited in claim 18, Guo et al shows a display device (“The present invention relates to a display array, and in particular to a pixel array”, see Technical field on page 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (CN 101625828 A).

As recited in claim 2, Guo et al show that the target column of drive transistors (including 236T) are a first (leftmost) column of drive transistors in one set of transistors (the set consisting of 236T, 234T, and 232T); and in each set of transistors (including 236T, 234T, and 232T and at least one other set of transistors), the first pole 234S of a drive transistor, except the target column of drive transistors 236T, is directly connected to a second pole 236D of a drive transistor 236T of a previous (leftward) column of drive transistors located in a different row (insofar as 234 and 236 are not located at the same height in the Dc direction, 234 and 236 are fairly construed as being located in different rows). Guo et al further show that first pole 232S of a drive transistor, except 236T, is directly connected to 234D of 234 of a previous (leftward) column.
As recited in claim 2, Guo et al are silent regarding whether 234 and 232 are located in different rows.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited locations were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative locations in the course of routine, arbitrary design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited relative locations in the absence of criticality because the height of each transistor in the Dc direction does not affect the functioning of the device in any way. 
Regarding claim 3: See teachings above for claim 2.

There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited locations were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative locations in the course of routine, arbitrary design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited relative locations in the absence of criticality because the height of each transistor in the Dc direction does not affect the functioning of the device in any way. 
Regarding claim 4: See teachings above for claim 2.
As recited in claim 4, Guo et al are silent regarding whether 234 is located in a previous row from 232.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited locations were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative locations in the course of routine, arbitrary design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited relative locations in the absence of criticality because the height of each transistor in the Dc direction does not affect the functioning of the device in any way. 
n-1, Sn, Sn+1, and Sn+2, for example).
As recited in claim 8, Guo et al are silent regarding whether the gate drive circuit is located at a side of the base substrate opposite to a source drive circuit, and the source drive circuit is located at a side of the base substrate.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited locations were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited locations in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to locate a gate drive circuit and a source drive circuit at opposite sides of a base substrate in order to achieve a narrow and aesthetically symmetrical bezel as is known in the art. 
As recited in claim 11, Guo et al show that the number of columns (three) of drive transistors included in each set of transistors (wherein each set of drive transistors consists of only three drive transistors; it is noted by the Examiner that the claims are written in open 
As recited in claim 12, Guo et al show that each pixel (230, for example) comprises three sub-pixels (236, 234, and 232, for example, see Fig. 1) and each set of transistors comprise three columns of drive transistors (insofar as 236 is construed as a column, 234 is construed as a column, and 232 is construed as a column).
Regarding claim 19: See teachings, findings, and rationale above for claim 8.
Regarding claim 20: Guo et al disclose “the timing control” (see page 8).
As recited in claim 20, Guo et al are silent regarding a timing controller; wherein the timing controller is connected to the source drive circuit and the gate drive circuit.
Official notice is taken of the fact that timing controllers connected to source drive circuits and gate drive circuits were known in the art prior to the effective filing date.
Moreover, the Examiner finds that a timing controller was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to connect a timing controller to the source drive circuit and gate drive circuit of Guo et al. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve “the timing control” as suggested by Guo et al (“the timing control”, see page 8). 

Allowable Subject Matter
Claims 5-6, 9-10, 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                            

November 24, 2021